DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the titanium oxide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, claims titanium dioxide, not titanium oxide. In order to further prosecution, it is assumed that the terms are used interchangeably. 
Similarly claim 10 recites the limitation "the titanium oxide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6, from which claim 10 depends, claims titanium dioxide, not titanium oxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 5,562,949), hereafter Steele ‘949 in view of Steele (US 2018/0340081), hereafter Steele ‘081 and in view of evidence provided by the Titanium oxide literature.
Regarding claims 1-4, 6-9 and 11-14, Steele ‘949 (Column 3, lines 9-20) teaches a condensing heat exchanger whose heat transfer surfaces are coated with a hydrophilic coating formed by coating a coating slurry and then curing the slurry.  The coating comprises an adhesive agent that can be potassium silicate (Column 4, lines 18-42), an insolubilizer that can be zinc oxide (Paragraph bridging Columns 4 and 5), silver oxide (Paragraph bridging Columns 5 and 6) and  an inorganic compound to facilitate wetting that can be silica (Column 3, lines 55-60).

Steele ‘081 (Paragraph 4) teaches hydrophilic coatings for used with a heat exchanger. Steele ‘081 further teaches that the use of wetting agents such as titanium oxide instead of silica provide adequate wettability with a reduced affinity for absorbing hydrophobic contaminants (Paragraphs 42-43). As evidenced by the Titanium oxide literature, titanium oxide is a synonym for titanium dioxide (Page 4, Section 2.4.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use titanium dioxide as the inorganic wetting compound, in place of the silica of Steele ‘949, in order to provide adequate wettability with a reduced affinity for absorbing hydrophobic contaminants.
Regarding claims 5, 10 and 15, Steele ‘949 (Column 6, lines 13-29) teaches that the inorganic compound can be present at from about 10 to about 20% by weight of the coating slurry.
Regarding claim 16, Steele ‘949 (Column 6, lines 13-29) teaches that the adhesive agent can be present at from about 10 to about 30% by weight of the coating slurry.
Regarding claim 17, Steele ‘949 (Column 6, lines 13-29) teaches that the insolubilizer can be present at from about 3 to about 10% by weight of the coating slurry.
Regarding claim 18, Steele ‘949 (Column 6, lines 13-29) teaches that the antimicrobial agent can be present at from about 0.3 to about 1.5% by weight of the coating slurry, while the present claims require 2 to 10%.
 In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of about 1.5% disclosed by Steele ‘949 and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount disclosed in the present claims is but an obvious variant of the amounts disclosed in Steele ‘949, and thereby one of ordinary skill in the art would have arrived at the claimed invention. Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A.
Regarding claim 19, the inorganic compound, the insolubilizer and the antimicrobial agent all preferably have an average particle size of from about 6 to about 14 microns (Column 6, lines 7-12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/922,418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a hydrophilic coating comprising an adhesive agent, an insolubilizer, titanium dioxide and a metal oxide selected from a group consisting of the same oxides. While copending Application No. 16/922,418 also comprises a substrate onto which the coating is disposed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this additional structure is not precluded in the open claim language of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steele et al. (US 5,264,250) teaches heat transfer surfaces in condensing heat exchangers coated with a hydrophilic coating comprising silver oxide (Abstract). The coating is applied as a slurry and further comprises an adhesive agent, an insolubilizer and an inorganic compound (Claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




September 1, 2021